

116 HR 158 IH: Rehabilitation of Historic Schools Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 158IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Evans introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow rehabilitation expenditures for public school buildings to qualify for rehabilitation credit. 
1.Short titleThis Act may be cited as the Rehabilitation of Historic Schools Act of 2019. 2.Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit (a)In generalSection 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subclause: 
 
(III)Clause not to apply to public schoolsThis clause shall not apply in the case of any building which is a qualified public educational facility (as defined in section 142(k)(1), determined without regard to subparagraph (B) thereof) and used as such during some period before such expenditure and used as such immediately after such expenditure.. (b)ReportNot later than the date which is 5 years after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the heads of appropriate Federal agencies, shall report to Congress on the effects resulting from the amendment made by subsection (a). 
(c)Effective dateThe amendment made by this section shall apply to property placed in service after the date of the enactment of this Act. 